238 S.W.2d 537 (1951)
EDWARDS
v.
STATE.
No. 25256.
Court of Criminal Appeals of Texas.
April 4, 1951.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
GRAVES, Presiding Judge.
Appellant was convicted of a violation of the liquor laws in Wheeler County and assessed a fine of $500.00.
The facts show a sale of six bottles of beer to an agent of the Texas Liquor Control Board for the sum of $3.00.
There are no bills of exception in the record. However, there appears in the transcript an affidavit of one of the jurors in which he states that he took into consideration the appellant's failure to testify therein in arriving at his verdict. This is the effect of such affidavit.
A juror cannot be allowed to impeach his own verdict. See Hill v. State, 144 Tex.Cr. R. 415, 157 S.W.2d 369; Bell v. State, 144 Tex. Crim. 106, 161 S.W.2d 109; Arnold v. State, 148 Tex. Crim. 310, 186 S.W.2d 995, 158 A.L.R. 1356; Hill v. State, Tex.Cr. App., 217 S.W.2d 1009; Franco v. State, 141 Tex. Crim. 246, 147 S.W.2d 1089; Flanagan v. State, 142 Tex. Crim. 177, 151 S.W.2d 803; Jureczki v. State, Tex.Cr.App., 211 S.W.2d 231.
No error being shown, the judgment will be affirmed.